Action to recover damages for personal injuries suffered by plaintiff when the automobile in which he was a passenger was in collision with a motor truck. Judgment entered on the verdict of a jury in favor of defendants reversed on the law and new trial granted, with costs to abide the event. The court erroneously charged that if the plaintiff’s arm extended so that the elbow protruded out of the window of the automobile the plaintiff could not recover. Whether such conduct was negligence was for the jury to say, and on the whole case it may not be said that the erroneous instruction was harmless. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur.